              Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 SKATTEFORVALTNINGEN,                                        Civil Action No. _____________

                                     Plaintiff,              Honorable __________________

                           vs.                               February 27, 2019

 BERNINA PENSION PLAN, and JOHN                              COMPLAINT
 VAN MERKENSTEIJN,
                                                             JURY TRIAL DEMANDED
                                     Defendants.




         Plaintiff Skatteforvaltningen 1 (“SKAT”), which is the Customs and Tax Administration of

the Kingdom of Denmark, by its attorneys Hughes Hubbard & Reed LLP, alleges against

Defendants Bernina Pension Plan (“Bernina”) and John van Merkensteijn (“van Merkensteijn”)

as follows:

I.       INTRODUCTION

         1.       Plaintiff SKAT is the agency of the government of Denmark charged with the

assessment and collection of Danish taxes.

         2.       This case stems from a fraudulent tax refund scheme to deceive SKAT into paying

out over 12.7 billion Danish Kroner (“DKK”), the equivalent of approximately $2.1 billion (US),

of allegedly withheld dividend tax.

         3.       The essence of the fraudulent scheme is that each of over 300 entities pretended to

own shares in Danish companies listed on the OMX Copenhagen 20 Index, the 20 most-traded




1.   At the time of the events alleged in this Complaint, Plaintiff was known as “SKAT,” and thereafter, pursuant to
     Danish legal order 804, entered on June 6, 2018, Plaintiff underwent an internal reorganization and changed its
     legal name to Skatteforvaltningen, effective July 1, 2018.
            Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 2 of 17



stocks in Denmark. The Danish companies are required to withhold 27% tax on dividends they

pay to shareholders. Under certain double taxation treaties between Denmark and other countries,

including the United States, this tax is reimbursable to non-Danish shareholders.

       4.      The entities, acting through their agents and representatives, applied to SKAT

claiming repayments of tax withheld on dividends that they purported to have earned on shares of

Danish companies. These applications were fraudulent because the claimants did not own the

shares that they claimed to own, they did not earn the dividends they claimed to have earned, and

they were not entitled to the tax refunds they claimed.

       5.      The claimants effectuated the scheme by appointing agents to apply to SKAT for

refunds in respect of shares in Danish companies that they did not own. The agents submitted the

fraudulent applications at the direction of, and on behalf of, the claimants and their authorized

representatives, with false documentation representing that the claimants owned substantial shares

in Danish companies, had earned substantial dividends for which tax had been withheld, and other

documentation representing that the claimants were entitled to a tax refund. The agents obtained

over $2.1 billion in refunds from SKAT, and distributed the proceeds of the scheme to the

claimants and other participants in the fraud. During the period of 2012 to 2015, SKAT received

fraudulent requests for tax refunds from several agents on behalf of 277 pension plans in the United

States, including Defendant Bernina, as well as entities in the United Kingdom, Canada, Malaysia,

and Luxembourg.

       6.      On June 15, 2015, SKAT received information indicating that certain claimants

may have submitted fraudulent tax refund claims based on the double taxation treaty between

Denmark and Malaysia. Based on this information, SKAT undertook an investigation and

subsequently discovered that the claimants had submitted requests for tax refunds by




                                                 2
            Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 3 of 17



misrepresenting that they owned shares in Danish companies, that they had earned substantial

dividend income on their shares, and that they were entitled to refunds of tax withheld in respect

of those dividends. Through its investigation, SKAT discovered that these representations were

false: the claimants did not own the shares and they were not entitled to a refund of withholding

tax.

       7.      As a result of these false claims, the claimants and their agents received cash

payments of what were supposed to be “refunds” of tax to which they were not entitled. During

the course of its investigation, SKAT also learned that the scheme involved entities and individuals

not just in Malaysia, but also in the United States, Canada, the United Kingdom, and Luxembourg.

       8.      On or about August 24, 2015, SKAT stopped paying all claims for refunds of

dividend withholding tax while it investigated the fraudulent scheme. At the same time, SKAT

reported the alleged fraud to the Danish Public Prosecutor for Serious Economic and International

Crime (“SØIK”). The fraudulent scheme is currently under investigation by law enforcement

authorities in Denmark, the United Kingdom, Germany, and other jurisdictions. At least three

individuals have been criminally charged by SØIK.

       9.      The claimants obtained substantial assistance in the fraudulent scheme from several

other entities and individuals, including, but not limited to:

               a.      The Authorized Representatives of the claimants, such as Defendant van

       Merkensteijn, who, among other things, executed at the direction of, and on behalf of, the

       claimants documents authorizing the Payment Agents to submit the claimants’ tax refund

       claims and to receive from SKAT payments in respect of those claims;




                                                  3
             Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 4 of 17



                   b.       The non-party Payment Agents, which are companies that submitted

          fraudulent tax refund claims to SKAT at the direction of, and on behalf of, the claimants

          and authorized representatives; and

                   c.       The non-party Broker-Custodians, which are financial institutions that

          provided statements falsely representing that the claimants owned shares in Danish

          companies and had earned dividends on those shares.

          10.      The Defendants did know or should have known that these arrangements would

cause SKAT to make payments to which the Defendants were not entitled.

          11.      SKAT made all the payments to the claimants’ Payment Agents, which, on

information and belief, distributed the proceeds to other participants in the fraud, including the

claimants and the Authorized Representatives.

          12.      As a result of the overall fraudulent scheme, SKAT paid baseless withholding tax

refund claims of approximately $2.1 billion (US).

          13.      As a result of the fraudulent claims by the Defendants in this action, SKAT paid

baseless withholding tax refund claims and was damaged in the amount of DKK 57,927,090, or at

least $8,765,000 (US) 2, plus interest.

II.       JURISDICTION & VENUE

          14.       Pursuant to 28 U.S.C. § 1332(a)(4), this Court has jurisdiction over all claims

because the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs, and is between an agency or instrumentality of a foreign state and citizens of a state or of

different states.




2.    This amount is the result of a conversion from DKK to U.S. Dollars performed on February 11, 2019, utilizing a
      conversion rate of 1 U.S. Dollar to 6.6086 DKK.


                                                          4
          Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 5 of 17



       15.     Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

events or omissions giving rise to the claims occurred in this District. In the alternative, venue is

proper because at least one of the Defendants is subject to the jurisdiction of this Court.

III.   PARTIES

       16.     Plaintiff SKAT is the agency of the Government of Denmark charged with the

assessment and collection of Danish taxes. SKAT is located at Østbanegade 123, 2200 København

Ø, Denmark. During the period material to the events described in this Complaint, SKAT used a

mailing address of Skattecenter Høje-Taastrup, Postboks 60, DK-2630 Taastrup, Denmark.

       17.     Defendant Bernina is a pension plan which, in its requests to SKAT for tax refunds,

listed its address as 211 Central Park West, Apartment 2G, New York, NY 10024, USA. On

information and belief, each participant, or member, of Defendant Bernina is a citizen of a State

of the United States. At all times material to the allegations in this Complaint, Defendant Bernina

purported to be a trust forming part of a pension, profit sharing, or stock bonus plan qualified under

section 401(a) of the United States Internal Revenue Code, exempt from taxation under section

501(a) of the United States Internal Revenue Code, and resident of the United States of America

for purposes of U.S. taxation.

       18.     Defendant van Merkensteijn is a citizen of the State of New York. At all times

material to the allegations in this Complaint, Defendant van Merkensteijn was the sole participant

in and served as the Authorized Representative for Defendant Bernina. At times material to the

allegations in this Complaint, Defendant van Merkensteijn resided at 211 Central Park West,

Apartment 2G, New York, NY 10024, the same address listed by at least three claimants in their

fraudulent refund claims to SKAT, including Defendant Bernina.




                                                  5
               Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 6 of 17



IV.       FACTUAL ALLEGATIONS

          A.      The Danish Withholding Tax System

          19.     Withholding tax is a common fiscal device by which taxes are deducted at the

source by a payer of income, and are reported to the relevant tax authority. In this case, the relevant

tax authority is SKAT.

          20.     Under the Danish Withholding Tax Act section 65, Danish companies are required

to withhold 27% of the dividend distributed as to their shares.

          21.     Foreign shareholders may be entitled to a refund if the withheld tax exceeds the

amount of tax owed according to a double taxation treaty between Denmark and the shareholder’s

country of residence.

          22.     A double taxation treaty between Denmark and the United States 3 allows for refund

of tax withheld on dividends paid by Danish companies to U.S. pension plans, which are exempt

from taxation.

          23.     SKAT paid claims for refunds of dividend withholding tax made by claimants who

represented that they had shareholdings in Danish companies and that they had received dividends

on those shareholdings net of the tax. The claimants submitted refund claims seeking the full 27%

withholding tax that had allegedly been withheld from distributions on shares that the claimants

purported to own.

          24.     It was SKAT’s normal practice to accept claims from designated payment agents

and to transmit refunds to claimants through their designated payment agents.




3.    Protocol Amending Tax Convention with Denmark, U.S.-Den., art. 10, ¶ 3(c), May 2, 2006, S. Treaty Doc. No.
      109-19 (amending Convention and Protocol Between the United States and Denmark for the Avoidance of Double
      Taxation and the Prevention of Fiscal Evasion with Respect to Taxes on Income, U.S.-Den., Aug. 19, 1999, S.
      Treaty Doc. No. 106-12).


                                                        6
            Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 7 of 17



       B.      The Fraudulent Scheme

       25.     As a result of its investigation, SKAT determined that, during the period 2012

through 2015, it received fraudulent dividend withholding tax refund claims as part of a scheme

involving (i) a pension plan or other claimant, (ii) an Authorized Representative, (iii) a Payment

Agent, and (iv) a Broker-Custodian. The respective roles of each of these participants are

described in further detail in paragraphs 32 through 52 below.

               1.     The Fraudulent Refund Claims Process

       26.     The claimants submitted fraudulent claims to SKAT through Payment Agents,

including non-party Acupay System LLC (“Acupay”), each of which submitted claims by mail or

by email transmissions.

       27.     The claimants received payments with respect to their refund claims from their

designated Payment Agents, to which SKAT transmitted payment by bank transfer.

       28.     Each of the claimants provided the following documentation to SKAT through their

designated agents:

               a.     a short cover letter, printed on a Payment Agent’s letterhead and addressed

       to SKAT in Taastrup, Denmark;

               b.     a SKAT “Claim to Relief from Danish Dividend Tax” form (the “Claim

       Form”), which set out:

                      i.       the identity of the claimant representing that it owned the relevant

               shares and had received dividends net of withholding tax;

                      ii.      the amount of the tax refund claim;

                      iii.     a certification that the claimant was covered by the relevant double

               taxation treaty between Denmark and the country in which the claimant was

               resident; and


                                                 7
          Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 8 of 17



                        iv.    the bank account to which SKAT should pay the claim;

                 c.     a “credit advice” note purporting to describe the shareholding (or security)

       and the amount of dividend tax withheld;

                 d.     a signed Power of Attorney, by which the claimant’s Authorized

       Representative appointed a Payment Agent to act on behalf of the stated claimant; and

                 e.     in respect of United States-based pension plans, a statement from the

       Internal Revenue Service (“IRS”), certifying that each pension plan was (I) a trust forming

       part of a pension, profit sharing, or stock bonus plan qualified under section 401(a) of the

       United States Internal Revenue Code (the “Code”), (II) exempt from U.S. taxation under

       section 501(a) of the Code, and (III) resident in the United States for purposes of United

       States taxation.

       29.       The fraudulent claims alleged shareholdings in some of the largest Danish listed

companies belonging to the OMX Copenhagen 20 Index in Denmark.

       30.       It was SKAT’s practice to pay claims that included the required supporting

documentation.

       31.       SKAT made payments by bank transfer to the Payment Agents for the benefit of

the claimants.

                 2.     The Role of the Claimants

       32.       Out of the over 300 claimants that SKAT has, to date, determined were participants

in the fraudulent scheme, 277 were in the United States.

       33.       Each of the claimants, including Defendant Bernina, made withholding tax refund

claims through their Payment Agents, as described in paragraph 28, above.

       34.       As part of the fraudulent claims, each of the Authorized Representatives confirmed

to SKAT that they were agents of the claimants and were authorized to act on behalf of the


                                                 8
           Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 9 of 17



claimants with respect to the dividend withholding tax refund claims.            Defendant Bernina

represented that Defendant van Merkensteijn was its Authorized Representative and agent who

had authority to act on its behalf with respect to Defendant Bernina’s claims.

        35.     As part of their fraudulent claims, each of the claimants designated one of the

Payment Agents as its agent to act on behalf of that claimant with respect to the claim. Defendant

Bernina represented that non-party Acupay was its agent and had authority to act on its behalf with

respect to its claims.

        36.     Each of the claimants represented to SKAT that they held shares in, and received

dividends net of withholding tax from, large Danish listed companies. Defendant Bernina made

twenty-three (23) separate withholding tax refund claims, and represented that it was entitled to

refunds totaling DKK 57,927,090, or at least $8,765,000 (US). These refund claims were

submitted to SKAT on the following dates: April 19, 2013; May 16, 2013; September 20, 2013;

December 10, 2013; January 6, 2014; March 20, 2014; April 17, 2014; May 27, 2014; and

September 4, 2014.

        37.     In fact, Defendant Bernina did not hold the shares it represented to SKAT that it

owned, and had no dividend tax withheld.

        38.     Based on the false refund claims listed in paragraph 36, SKAT made payments to

Defendant Bernina on the following dates: May 13, 2013; June 10, 2013; October 17, 2013;

December 20, 2013; January 28, 2014; May 9, 2014; May 28, 2014; July 3, 2014; and October 9,

2014.

        39.     On information and belief, Defendant van Merkensteijn caused Defendant

Bernina’s fraudulent claims to be submitted to SKAT, evidenced in part by the fact that Defendant

Bernina used Defendant van Merkensteijn’s New York home address in its fraudulent refund




                                                9
          Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 10 of 17



claims to SKAT. Defendant van Merkensteijn exerted control over Defendant Bernina as the

plan’s sole participant, and used this control to commit the fraud on SKAT. Defendant van

Merkensteijn was the sole participant in six different pension plans that submitted fraudulent

refund claims to SKAT, and a participant with three others in three additional plans. Defendant

van Merkensteijn’s wife was also the sole participant in a pension plan that submitted fraudulent

refund claims to SKAT.

               3.      The Role of the Claimants’ Authorized Representatives

       40.     Each Authorized Representative executed at the direction of, and on behalf of, the

claimant for which he or she was the Authorized Representative a form entitled “Power of

Attorney.” By the Power of Attorney, the claimant, acting through its respective Authorized

Representative, granted the Payment Agent authority to act on behalf of the claimant.

       41.     Defendant van Merkensteijn executed at the direction of, and on behalf of,

Defendant Bernina a “Special Power of Attorney” dated April 22, 2013, that granted to non-party

Acupay authority “to pursue and file for reductions in rates of tax withholding in [Bernina’s] name

for which [Bernina is] eligible, to oversee this process, and to collect refunds of excess withholding

tax to which [Bernina is] entitled on [Bernina’s] behalf.” Defendant van Merkensteijn described

himself as the “authorized signer” of Defendant Bernina.

       42.     As a result of the executed Special Power of Attorney, Payment Agent Acupay also

agreed to act for Defendant van Merkensteijn and be subject to his direction and control with

respect to Defendant Bernina’s claims to SKAT

       43.     At times material to the allegations in this Complaint, Defendant van Merkensteijn

served as a Managing Director at a financial services firm based at 40 West 57th Street, New York,

NY. At least nine claimants listed that firm’s West 57th Street address in their fraudulent tax

refund claims to SKAT. In addition, at least four different officers and/or employees of that firm


                                                 10
           Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 11 of 17



signed Power of Attorney documents as the Authorized Representatives of one or more of 35

claimants that pretended to own shares in Danish companies listed on the OMX Copenhagen 20

Index.

         44.    Defendant van Merkensteijn signed Power of Attorney documents as the

Authorized Representative of at least six claimants, including Defendant Bernina. Two of these

claimants listed the financial services firm’s West 57th Street address in their fraudulent claims to

SKAT.

                4.      The Role of the Payment Agents

         45.    The Payment Agents submitted the fraudulent withholding tax refund claims at the

direction of the claimants and Authorized Representatives and on behalf of the claimants.

         46.    By means of the Power of Attorney described in paragraphs 40-41 above, each

claimant and Authorized Representative authorized their respective Payment Agent to act on their

behalf and be subject to their control with respect to submitting the withholding tax refund claims.

         47.    With each claim, the Payment Agents submitted substantially similar cover letters

attaching the documentation described in paragraph 28 above.

         48.    In connection with each Claim Form, the Payment Agent:

                a.      provided its email address as the contact address for the claimant on whose

         behalf it was acting;

                b.      signed and stamped the form, and stated it was applying on behalf of the

         claimant;

                c.      enclosed the Power of Attorney executed by the claimant’s Authorized

         Representative; and

                d.      requested that SKAT pay the claim to its bank account.




                                                 11
           Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 12 of 17



         49.    As per the directions included in the submission to SKAT, the Payment Agents

received payment of the refunds from SKAT on behalf of the claimants. On information and

belief, the Payment Agents subsequently distributed the proceeds to the claimants and other

participants in the fraud, including the Authorized Representatives, and the Payment Agents

themselves.

                5.      The Role of the Broker-Custodians

         50.    Each entity claiming a withholding tax refund submitted to SKAT a “credit advice,”

“income advice,” “tax voucher” or similar document from a Broker-Custodian that purported to

show the claimant’s ownership of shares in Danish companies listed on the OMX Copenhagen 20

Index.

         51.    By way of example, with respect to Defendant Bernina, one example of a “Dividend

Credit Advice”:

                a.      is made out by Solo Capital Partners LLP;

                b.      is dated August 13, 2014;

                c.      purports to certify Defendant Bernina’s ownership of 3,002,746 shares in

         TDC A/S (a genuine company), whose shares were (and are) publicly traded on the OMX

         Copenhagen 20 Index in Denmark; and

                d.      states an International Securities Identification Number (“ISIN”) for TDC

         A/S shares as “DK0060228559”. An ISIN is a twelve-character alpha-numeric code that

         uniquely identifies securities for trading and settlement purposes.

         52.    Defendant Bernina never owned the shares described above, never received any

dividend from Danish companies in which it was a purported shareholder and was not entitled to

claim a refund of dividend withholding tax.




                                                  12
            Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 13 of 17



                                    CAUSES OF ACTION

                                           COUNT I

                              (Fraud – Against Both Defendants)

          53.   SKAT repeats and realleges paragraphs 1 through 52 above as if fully set forth

herein.

          54.   Defendants intentionally, knowingly and/or recklessly made or caused to be made

the material, false and fraudulent statements described in paragraphs 28-29, 36 and 50 through 52

to support claims for withholding tax refund payments.

          55.   Defendants intentionally, knowingly, and/or recklessly made or caused to be made

these false and fraudulent statements to induce SKAT to pay the claims.

          56.   In reliance on the false and fraudulent misrepresentations, SKAT paid baseless

withholding tax refund claims of DKK 57,927,090, or at least $8,765,000 (US), and thereby

suffered damages of that amount, plus interest.

          57.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                           COUNT II

                   (Aiding and Abetting Fraud – Against Both Defendants)

          58.   SKAT repeats and realleges paragraphs 1 through 57 above as if fully set forth

herein.

          59.   As alleged above, a massive fraud was perpetrated on SKAT by the claimants, the

Authorized Representatives, the Payment Agents, and/or other non-parties.

          60.   As alleged in paragraphs 25 through 52 above, the Defendants, with knowledge,

participated in the massive fraud on SKAT.




                                                  13
            Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 14 of 17



          61.   The Defendants acted with knowledge, willful blindness, and/or recklessness in

submitting claims for refunds of dividend withholding tax to SKAT with knowledge that they were

not entitled to receive any refunds.

          62.   The Defendants intentionally furthered the fraud and substantially assisted the fraud

through their conduct described in paragraphs 25 through 52 above.

          63.   As a direct and natural cause of the Defendants’ aiding and abetting of the

fraudulent scheme, SKAT has suffered substantial damages.

          64.   Defendants’ extensive fraudulent conduct demonstrates a high degree of moral

turpitude and wanton dishonesty, entitling SKAT to punitive damages.

                                            COUNT III

                       (Payment By Mistake – Against Both Defendants)

          65.   SKAT repeats and realleges paragraphs 1 through 64 above as if fully set forth

herein.

          66.    This is a claim for monies SKAT paid to the Defendants because of mistaken

understandings of fact.

          67.   SKAT paid the Defendants the amounts claimed as withholding tax refunds with

the mistaken understanding that the Defendants had submitted valid claims with valid supporting

documentation.

          68.   SKAT’s mistaken belief was material to its decision to pay the claims.

          69.   SKAT suffered a loss as a result of its mistaken payments.

          70.   The Defendants are liable to account and pay to SKAT the payments that SKAT

made in error to the Defendants, plus interest.




                                                  14
            Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 15 of 17



                                           COUNT IV

                        (Unjust Enrichment – Against Both Defendants)

          71.   SKAT repeats and realleges paragraphs 1 through 70 above as if fully set forth

herein.

          72.   This is a claim by SKAT for recovery of monies by which the Defendants were

unjustly enriched.

          73.   By obtaining proceeds from withholding tax refund claims, directly or indirectly,

to which they were not entitled, the Defendants were unjustly enriched.

          74.   SKAT suffered a loss because of the Defendants’ unjust enrichment.

          75.   The Defendants are liable to account and pay to SKAT the amount of dividend

withholding tax refund payments they received from SKAT to which they were not entitled, plus

interest.

                                            COUNT V

                     (Money Had & Received – Against Both Defendants)

          76.   SKAT repeats and realleges paragraphs 1 through 75 above as if fully set forth

herein.

          77.   As a result of their fraudulent scheme, Defendants received proceeds from

withholding tax refunds to which they were not entitled.

          78.   It is against equity and good conscience to permit Defendants to keep these monies,

and they should account for and pay to SKAT the amount of withholding tax refund payments they

received to which they were not entitled, plus interest.




                                                 15
               Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 16 of 17



                                               COUNT VI

                      (Negligent Misrepresentation – Against Both Defendants)

          79.      SKAT repeats and realleges paragraphs 1 through 78 above as if fully set forth

herein.

          80.      Defendants had a duty, as a result of their submission of claims for withholding tax

refund payments, to provide truthful, accurate, and complete information to SKAT in all material

respects concerning their applications for such payments.

          81.      Defendants made material misstatements described in paragraphs 28-29, 36 and 50

through 52 above in connection with every withholding tax refund claim submitted on behalf of

Defendant Bernina to SKAT. Defendants knew, or should have known, that these statements were

inaccurate.

          82.      Defendants’ material misstatements were intended to induce SKAT to rely upon

them, and Defendants expected SKAT to rely upon them.

          83.      SKAT reasonably relied on the misstatements while reviewing Defendants’

claims, and as a direct and proximate result incurred damages of DKK 57,927,090, or at least

$8,765,000 (US), plus interest.

                                       REQUEST FOR RELIEF

          WHEREFORE, Plaintiff SKAT requests that this Court enter judgment in its favor

against Defendants as follows:

          1.       For Counts I, II and VI, for fraud, aiding and abetting fraud, and negligent

                   misrepresentation, the damages sustained by SKAT as a result of the Defendants’

                   wrongful acts, plus pre-judgment interest, fees, costs and expenses.




                                                    16
     Case 1:19-cv-01865-UA Document 1 Filed 02/27/19 Page 17 of 17



2.       For Counts III, IV, and V, for payment by mistake, unjust enrichment, and money

         had and received, the damages sustained or the amounts by which the Defendants

         were paid by mistake or unjustly enriched, or by which the Defendants received

         money to which they were not entitled, plus pre-judgment interest, fees, costs and

         expenses.

3.       For Counts I and II, punitive damages.

4.       The costs of this action.

5.       All other and further relief that is just and proper.


                                     JURY DEMAND

Plaintiff SKAT demands a jury trial on all issues so triable.

                                                 Respectfully submitted,



                                                 HUGHES HUBBARD & REED LLP


                                                  s/ Sarah. L. Cave
                                                 William R. Maguire
                                                 Marc A. Weinstein
                                                 Sarah L. Cave
                                                 John T. McGoey
                                                 One Battery Park Plaza
                                                 New York, New York 10004-1482
                                                 (212) 837-6000 (t)
                                                 (212) 422-4726 (f)
                                                 Bill.maguire@hugheshubbard.com
                                                 Marc.weinstein@hugheshubbard.com
                                                 Sarah.cave@hugheshubbard.com
                                                 John.mcgoey@hugheshubbard.com

                                                 Counsel for Plaintiff Skatteforvaltningen
                                                 (Customs and Tax Administration of the
                                                 Kingdom of Denmark)


                                           17
